Mr. Justice Wolf
delivered the opinion of the court.
According to the complaint in this case the appellant had previously begun a suit against Cándido Claudio and others and had attached a jitney belonging to the said Cándido Claudio; that upon giving a due bond the property was turned over to Cándido Claudio; that A. Alvarez Hermanos began a suit against Cándido Claudio, attached the jitney, sold it and applied the proceeds.
The theory of the complaint in the present action was that A. Alvarez Hermanos knew of the preceding suit and had due knowledge of the attachment. The court held that they knew of the attachment, but had no knowledge that Cándido Claudio was a mere depositary.
The appellant has not incorporated into the record any of the evidence taken at the trial. She relies on the opinion of the court and the facts found therein. So far as we could recur to the opinion, it is clear that to weigh any question of fact the evidence must be certified up to us.
*339The appellees, besides, draw our attention to the fact that the appellant allowed the jitney to wander ont of the possession of the marshal, upon the defendants giving a bond and hence the lien of the attachment was lifted. Oronoz v. Alvarez, 23 P.R.R. 497; Mead v. Dapena, 32 P.R.R. 373; Santini Fertilizer Co. v. Capiel, 36 P.R.R. 316. We agree with this position of the appellees.
We go a little farther and say that it appears to ns that npon the giving of the bond the property passed to Cándido Claudio for all purposes. Hence that another creditor was protected in attaching it whether or not he knew of all the preceding facts.
More particularly, even if the court does make solemn findings of fact when issues of fact are raised, the evidence must be certified to us unless the answer admits the necessary facts of the complaint.
The judgment will be affirmed.